The offense is theft of property over the value of $50.00; the punishment assessed is confinement in the state penitentiary for a term of three years.
The record is before us without a statement of facts or bills of exception. The indictment appears to be sufficient to charge the offense. Consequently nothing is presented for review.
Appellant has filed a motion asking leave to file an amended transcript and prays for an order directing the Clerk of the District Court to file said amended transcript and statement of facts. The grounds stated by him in his motion are: (1) Because the State's evidence failed to show the value of the allegedly stolen property to be over $50; and (2) that the transcript fails to embrace appellant's motion for a new trial.
To this motion, appellant has attached what he terms "Exhibit A" which purports to be a statement of facts in question and answer form, but which is not authenticated as is required by law.
In the absence of a statement of facts in narrative form, properly authenticated, we cannot determine the sufficiency of the evidence to sustain his conviction. A certified copy of appellant's amended motion for a new trial, together with the State's contest thereto and the court's order overruling the same, appear in the transcript. No other complaint as to the incompleteness of the transcript is made. Consequently, we are at a loss to understand in what respect it is incomplete.
In the absence of any showing that the same is incomplete *Page 240 
in some particular, this Court would not be authorized to assume that it was so. We therefore overrule the motion.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.